United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40362
                         Summary Calendar



                     UNITES STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                      SERAFIN VIDAL-MORALES,

                       Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1-03-CR-768-ALL
                      --------------------

Before Davis, Smith, and Dennis, Circuit Judges.

PER CURIAM:*

     Serafin Vidal-Morales pleaded guilty to being found in the

United States after deportation and was sentenced to 41 months of

imprisonment and three years of supervised release.    Vidal-Morales

appeals the district court’s denial of his motion to reconsider

sentence for lack of jurisdiction.     He also contends that his

motion to reconsider was filed within the time for requesting an

extension of time to appeal based on excusable neglect and that




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-40362
                                     -2-

this court should remand this case to the district court for a

determination of excusable neglect.

       Vidal-Morales’ motion sought reconsideration of the district

court’s sentence, and contrary to Vidal-Morales’ contention, his

motion does not evince an intent to appeal. Vidal-Morales’ request

for a remand for a determination of excusable neglect is DENIED.

See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987); Page v.

DeLaune, 837 F.2d 233, 237 (5th Cir. 1988).

       Because Vidal-Morales’ motion for reconsideration was filed

more   than   ten    days   after   the   entry   of   the   district    court's

judgment, the district court was without jurisdiction to address

it.    United States v. Cook, 670 F.2d 46, 48-49 (5th Cir. 1982).

Likewise, the motion for reconsideration was not authorized under

FED. R. CRIM. P. 35, and the district court did not err in denying

Vidal-Morales’       motion   to    reconsider     sentence     for     lack   of

jurisdiction.       See United States v. Early, 27 F.3d 140, 141-42 (5th

Cir. 1994).

       Accordingly, the district court’s order denying Vidal-Morales’

motion to reconsider sentence is AFFIRMED.